                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  STATESBORO DIVISION

AKEEM WASHINGTON,                    )
                                     )
         Plaintiff,                  )
                                     )
    v.                               )                     CV 616-167
                                     )
SHANNON R. RIVERA and TINE E. ELLIS, )
                                     )
         Defendants.                 )
                                _________

                                          ORDER
                                          _________

       Before the Court is the parties’ Consent Motion to Stay Proceedings, wherein the

parties request the Court stay all proceedings to engage in mediation before the undersigned.

(Doc. no. 65.) For good cause shown, the Court GRANTS the motion and STAYS all

deadlines in this case. The Court will reset the deadlines, if necessary, after conclusion of the

mediation process. On or before November 22, 2019, the parties shall provide by email to

Courtnay_Capps@gas.uscourts.gov three dates within the next six weeks in which the

mediation could be scheduled. The dates provided will be compared with the Court’s

availability, and thereafter, the mediation can be scheduled in Statesboro, Georgia.

       SO ORDERED this 15th day of November, 2019, at Augusta, Georgia.
